Citation Nr: 0902069	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  98-10 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to July 1989 
and had a period of active duty for training (ACDUTRA) from 
June 28, 1997 to July 12, 1997.

In addition, at the time he filed this claim in 1997, the 
veteran indicated that he was still fulfilling his reserve 
obligation with the Puerto Rico National Guard (PRNG), which 
began in August 1989.  However, in correspondence dated in 
July 2007, a PRNG Medical Record Assistant indicated that the 
veteran's health record was not found in their office.  

This case returns to the Board following remands to the RO in 
July 2005 and July 2006.    


FINDING OF FACT

The veteran's chronic psychiatric disorder had its onset 
during his period of ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1111, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a 
psychiatric disorder.  This represents a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

The veteran essentially asserts that service connection is 
warranted for a psychiatric disorder because he had the 
initial manifestations of this disease during service.  He 
reports receiving in-service care for the disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records reveal that the veteran was 
intoxicated and attempted to jump out of his barracks window 
in January 1986.  He denied any suicidal plan or intent as 
well as any previous attempts.  His provisional diagnosis was 
suicidal tendencies and ethyl alcohol intoxication.  

Later, on July, 8, 1997, during a period of ACDUTRA at 
Roosevelt Roads Naval Station in Ceiba, Puerto Rico, he 
suffered a "psychotic break" manifested by bizarre 
statements concerning the end of the world and seizure.  He 
was diagnosed with psychosis secondary to encephalitis.  A VA 
treatment record dated July 9, 1997, reflects that the 
symptoms had onset while on active duty for training.  The 
veteran was brought to the medical facility by military 
police because of bizarre behavior at Fort Buchanan, 
including saying that the end of the world was coming, and 
apparently hearing voices and other hallucinations.  It was 
stated that he had no previous history of psychiatric 
disorder.  An EEG was interpreted as showing a pattern 
suggestive of encephalitis.  

A service Report of Investigation dated in September 1997 
reflects that the veteran had been attending a 95B Course 
Phase II at the Roosevelt Naval Station, and on July 8, 1997, 
suffered and experienced a psychotic break.  It was stated 
that after reviewing statements submitted and evidence from 
medical authorities, the "accident" was considered to be in 
the Line Of Duty.  It was indicated that his status was a 
short tour of active duty for training under Title 32.  

Post-service treatment records indicate that he began seeking 
private psychiatric treatment in 1998.  Social Security 
Administration (SSA) records reveal that the veteran has been 
deemed disabled due to affective disorder and seizure 
disorder since July 8, 1997, the date of his psychotic 
"break" during ACDUTRA.  

The veteran was afforded a VA mental disorders examination in 
February 2006, at which time he was diagnosed with depressive 
disorder not otherwise specified and alcohol dependence in 
full remission.  In a September 2008 addendum to the February 
2006 examination report, it was determined that the veteran's 
current neuropsychiatric condition was not caused by or a 
result of his period of active duty from July 1985 to July 
1989 or his period of ACDUTRA from June 1997 to July 1997.  
Noting that the veteran's alcohol dependence was a 
significant component in the veteran's social, occupational, 
marital, and interpersonal impairment, the VA physician 
concluded that his neuropsychiatric condition did not bear 
any relationship to his military service.  However, although 
the author of the September 2008 addendum accounted for the 
veteran's alcohol dependence, she did not acknowledge the 
diagnosis of depressive disorder, which the February 2006 
examiner found to be an entirely separate and distinct 
entity.  

In its capacity as a finder of fact, the Board concludes that 
the opinion of the September 2008  VA examiner is not 
supported by the weight of the evidence, and thus finds that 
service connection is warranted.  Significantly, the veteran 
sought private psychiatric treatment in 1998, soon after his 
July 8, 1997, "psychotic break" during ACDUTRA.  Further, 
the SSA had determined that the veteran was disabled due to 
affective disorder and seizure disorder since July 8, 1997, 
his period of ACDUTRA.  Finally, the February 2006 VA 
examination report diagnosed the veteran with depressive 
disorder as well as alcohol dependence in full remission, 
which were specifically found to be entirely separate and 
distinct entities.  Although the September 2008 examiner 
based her negative opinion on the fact that alcohol 
dependence was a "significant component" in the veteran's 
impairments, she failed to discuss the other diagnosed 
conditions.  The Board also notes that although the claim is 
not supported by a medical opinion nexus, the disorder is 
linked to service based on a documented episode of psychotic 
symptoms in service and a credible account of continuity of 
symptomatology since that episode.  In light of the 
foregoing, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
a psychiatric disorder is warranted.


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


